Name: Commission Regulation (EEC) No 3060/90 of 24 October 1990 amending the quantitative limits fixed by Council Regulation (EEC) No 1925/90 on common rules for imports of certain textile products originating in the Union of Soviet Socialist Republics
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 294/22 Official Journal of the European Communities 25. 10. 90 COMMISSION REGULATION (EEC) No 3060/90 of 24 October 1990 amending the quantitative limits fixed by Council Regulation (EEC) No 1925/90 on common rules for imports of certain textile products originating in the Union of Soviet Socialist Republics THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1925/90 of 18 June 1990 on common rules for imports of certain textile products originating in the Union of Soviet Soci ­ alist Republic ('), and in particular Article 10 thereof, Whereas, pursuant to Article 10 (2) and (3) of Regulation (EEC) No 1925/90, quantitative limits and consultation levels may be increased where it appears that additional imports are required ; Whereas, as a result of the unification of the German Democratic Republic and the Federal Republic of Germany on 3 October 1990, the provisions of the agree ­ ment on trade in textile products concluded by the Community with the Union of Soviet Socialist Republics will apply to all the German territories resulting from unification ; Whereas unification of the German Democratic Republic and the Federal Republic of Germany has given rise to additional needs on the market of the Federal Republic of Germany ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, HAS ADOPTED THIS REGULATION : Article 1 The quantitative limits and consultation levels for textile products originating in the Union of Soviet Socialist Republics, as fixed in Annexes II and III to Regulation (EEC) No 1925/90, are hereby amended for 1990 as laid down in the Annex hereto. Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. It shall apply with effect from 3 October 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 October 1990. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 177, 10. 7 . 1990, p. 1 . 25. 10 . 90 Official Journal of the European Communities No L 294/23 ANNEX Additional quantities for the Federal Republic of Germany for 1990 (the descriptions of goods are shown in this table in an abbreviated form (') Category Description Third countries Unit Additional quantities for Germany 3 October to 31 December 1990 1 Cotton yarn USSR tonnes 29 2 Woven fabrics of cotton USSR tonnes 30 2 a) Of which : Other than unbleached or bleached USSR tonnes 11 3 Woven fabrics of synthetic fibres (discontinuous) USSR tonnes 9 4 Shirts, undervests, T-shirts and the like, knitted or crocheted USSR 1 000 pieces 41 5 Jerseys USSR 1 000 pieces 20 6 Woven breeches USSR 1 000 pieces 22 7 Blouses USSR 1 000 pieces 15 8 Shirts, other than knitted or crocheted USSR 1 000 pieces 23 20 Bed linen, other than knitted or crocheted USSR tonnes 25 21 Parkas , anoraks, windcheaters USSR 1 000 pieces 40 9 Woven terry fabrics and toilet linen USSR tonnes 14 12 Socks USSR 1 000 pairs 241 13 Men's or boys' underpants and briefs, knitted or crocheted USSR 1 000 pieces 240 15 Women's or girl's woven overcoats USSR 1 000 pieces 23 16 Suits and ensembles USSR 1 000 pieces 14 22 Yarn of staple or waste synthetic fibres USSR tonnes 44 23 Yarn of staple or waste synthetic fibres USSR tonnes 28 24 Pyjamas, nightdresses, knitted or crocheted USSR 1 000 pieces 50 26/27 Dresses, Skirts, divided skirts USSR 1 000 pieces 81 29 Suits and ensembles, other than knitted or crocheted USSR 1 000 pieces 16 39 Table linen, other than knitted or crocheted USSR tonnes 10 73 Track suits USSR 1 000 pieces 20 83 Other garments, knitted or crocheted USSR tonnes 7 (') The complete description of the goods is shown in Annex I to Council Regulation (EEC) No 1925/90 (OJ No L 177, 10. 7. 1990, p. 1 ). No L 294/24 Official Journal of the European Communities 25. 10 . 90 Category Description Third countries Unit Additional quantities for Germany 3 October to 31 December 1990 33 Woven fabrics of synthetic filament yarn USSR tonnes 63 36 Woven fabrics of continuous artificial fibres USSR tonnes 26 37 Woven fabrics of artificial staple fibres USSR tonnes 94 50 Woven fabrics of wool USSR tonnes 12 67 Clothing accessories USSR tonnes 25 74 Suits and ensembles USSR 1 000 pieces 32 90 Twine, cordage USSR tonnes 33 115 Flax or ramie yarn USSR tonnes 6 117 Woven fabrics of flax or ramie USSR tonnes 12 118 Toilet linen, table linen of flax or ramie USSR tonnes 5